DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11 and 14 -17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Mori US Patent Application Publication No. 2015/0251613 in view of CN 205524087. 
Mori discloses a front structure of a vehicle body, the front structure comprising: 
(claim 1) a sub-frame (12, 14) mounted on a front side member through a mounting plate (15; paragraph 23); a lower crush box (15)connected to each front portion of the sub-frame along a vehicle body length direction; a radiator support lower member (36, paragraph #43)connected to the lower crush box along a vehicle width direction (47; paragraph #39); and a lower stiffener bumper (34) connected to a front portion of the lower crush box along the vehicle width direction.
	
	The claimed invention is distinguishable from Mori by its recitation of a lower stiffener bumper connected to a mount groove formed at the front portion of a lower crush box.
Mori describes a bumper stiffener beam 34 as being coupled by bolts to the crush boxes, see paragraph #33.  CN 205524087 discloses a vehicle bumper beam attachment method wherein the bumper beam 3 is connected at each end to the vehicle by a mounting grooves 5, 8.  The bumper beam is welded into position at the groove. 
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute mounting grooves as taught by CN 205524087 for the bolts in Mori to improve the connection joint strength and thus vehicle safety during a collision.
In regard to claim 2, Mori discloses the sub-frame includes: a frame main body (12) connected to a rear portion of the front side member; and a longitudinal member (14) connected to a front portion of the frame main body and connected to a front portion of the front side member (connected to front side portion 11 by plate 15).

 In regard to claim 3, Mori discloses wherein the mounting plate (15) is connected (16) to the front portion of the front side member along up and down directions of the vehicle body, and wherein a front portion of the longitudinal member is connected (17) to a lower portion of the mounting plate. 
In regard to claim 4, Mori discloses wherein the lower crush box is connected to the front portion of the longitudinal member along the vehicle body length direction through a stay bracket (23).

 In regard to claim 5, Mori discloses the stay bracket is connected to the front portion of the longitudinal member through a stay mounting portion (23).

In regard to claim 6, Mori discloses the radiator support lower member includes a connecting flange portion (a flange 36b is bent at both ends of the lower radiator support 36a as best seen in figure 3) connected to the lower crush box (31) at first and second end portions of the radiator support lower member along the vehicle width direction. 

In regard to claim 8, Mori discloses the lower stiffener, the lower crush box and the sub-frame are connected to each other along the vehicle body length direction (see figure 2 wherein the sub-frame 14, crush box 30 and stiffener bumper 34 are progressively connected from rear to front along the length of the vehicle).

 In regard to claim 9, Mori discloses includes a back beam (33) connected to a front portion of the front side member along the vehicle width direction through an upper crush box (30 as best seen in figure 1). 

In regard to claim 10, Mori discloses including: a first load path that connects the back beam and the front side member through the upper crush box (33, 30, 11c); a second load path (34, 31, 14) that connects the lower stiffener and the sub- frame through the lower crush box; and a third load path (as seen in figure 3; 15 is connected to the first load path at 23, 31 and connected to the second load path at 25, 50) that connects the first load path and the second load path in up and down directions of the vehicle body through the mounting plate connected to the front portion of the front side member.

Claim 11 is an independent claim.
Mori discloses a front structure of a vehicle body, the front structure comprising: 
(claim 11) a front side members provided on a first side (11¢ as seen in figure 2 the driver’s side) and a second side of the vehicle body (11c as seen in figure 2 the passenger’s side) respectively, in a vehicle body length direction; mounting plates (15, 15), wherein an upper portion of each mounting plate is connected to a front portion of each front side member; a back beam (33) connected to the mounting plates (via crush box 30) on the first side and the second side of the vehicle body; a sub-frame (14. 12) including: a frame main body (12) which is connected (see figure 5, 12 A connects main frame 12 and side member 11; paragraph #21) to a rear portion of each front side member; and longitudinal members, each of which is provided on first and second front portions of the frame main body, respectively and connected to a lower portion of each mounting plate (14 connects to plate 15 at joints 23), respectively; lower crush boxes (31, 31)connected to first and second front portions of the sub-frame (via bracket 23 and plate 15); and a radiator support lower member (36) connected to each of the lower crush boxes and a lower stiffener (34) which is connected to each of the lower crush boxes  (31, 31). 

The claimed invention is distinguishable from Mori by its recitation of a lower stiffener bumper connected to a mount groove formed at the front portion of a lower crush box.
Mori describes a bumper stiffener beam 34 as being coupled by bolts to the crush boxes 31, 32 see paragraph #33.  CN 205524087 discloses a vehicle bumper beam attachment method wherein the bumper beam 3 is connected at each end to the vehicle by a mounting grooves 5, 8.   The bumper beam is welded into position at the groove.
 It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute mounting grooves as taught by CN 205524087 for the bolts in Mori to improve the connection joint strength and thus vehicle safety during a collision.

In regard to claim 14, Mori discloses wherein the mounting plate (15) is connected (16) to the front portion of the front side member along up and down directions of the vehicle body, and wherein a front portion of the longitudinal member is connected (17) to a lower portion of the mounting plate.

In regard to claim 15, Mori discloses wherein the lower crush box is connected to the front portion of the longitudinal member along the vehicle body length direction through a stay bracket (23).

In regard to claim 16, Mori discloses the stay bracket is connected to the front portion of the longitudinal member through a stay mounting portion (23).

In regard to claim 17, Mori discloses the radiator support lower member includes a connecting flange portion (a flange 36b is bent at both ends of the lower radiator support 36a as best seen in figure 3) connected to the lower crush box (31) at first and second end portions of the radiator support lower member along the vehicle width direction.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. In Applicant’s remarks, the Applicant states that CN 205524087 does not teach modifying Mori to incorporate a lower stiffener connected to a mount groove formed at the front portion of its lower crush box.  Applicant states that the grooves in CN 205524087 are formed in connection plates 5, 8 not in a lower crush box where deformation is expected.    
Mori discloses a lower safety stiffener bumper beam 34 that is connected to lower crush boxes 30, 31 by bolts.   CN 205524087  discloses a collision stiffener bumper beam 3 for improving passenger safety during a collision. 
 The Examiner takes the position that CN 205524087 teaches employing a groove shaped  feature on vehicle structure to receive a stiffener beam.  The grooves 5 and 8 in  CN 205524087  are employed to fasten a collision stiffener beam to the vehicle.  Similarly in paragraph #70 of Applicant’s specification the groove 35 is described as for the purpose of mounting the lower stiffener 70  to the vehicle at the lower crush box.   CN 205524087  teaches connecting  a collision impact beam to a vehicle using a groove formed on the vehicle structure by welding the beam to the vehicle structure at a groove.   Applicant is narrowly limiting CN 205524087 to only teaching connecting an impact beam to a “connection plate” fixed on  a vehicle.  The Examiner takes the position that an ordinary artisan at the time of the effective filing date would recognize   CN 205524087   as at least broadly teaching employing a mounting groove for fixing a collision bumper beam to a vehicle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612